Citation Nr: 0212671	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-04 065	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory disability.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel






INTRODUCTION

The appellant had active service from August 1942 to March 
1943.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied entitlement to service 
connection for bilateral hearing loss.  In this decision, the 
RO also determined that the appellant had failed to submit 
the requisite new and material evidence required to reopen a 
claim for entitlement to service connection for a respiratory 
disability.  He appealed these decisions.


REMAND

In a VA Form 9 (Substantive Appeal) received on February 22, 
2000, the veteran indicated that he did not want a hearing 
before VA.  The RO issued a letter to the appellant on May 
23, 2002 that informed him his appeal had been certified to 
the Board of Veterans' Appeals (Board) and that he had 90 
days from the date of the letter to request a hearing before 
the Board.  On June 24, 2002 and August 5, 2002, the RO 
received letters from the veteran requesting a hearing before 
a traveling member of the Board sitting at an RO.  In August 
2002, the veteran noted that he would be staying in Edinburg, 
New York through October 2002 and then would be staying in 
Tucson, Arizona from December 2002 and thereafter.  He 
requested that depending on the scheduled date of his travel 
Board hearing, the hearing be scheduled at the nearest VA 
location to where he was staying at that time.

An appellant will be granted a period of 90 days following 
the mailing of notice to them that an appeal has been 
certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, during which they may submit a request 
for a personal hearing.  38 C.F.R. § 20.1304(a).  As the 
appellate has submitted a request for a Board hearing within 
the allotted 90 days after a certification letter had been 
issued, the Board must remand this case to the RO so that a 
hearing before a traveling member of the Board can be 
scheduled.

Accordingly, the case is remanded for the following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
traveling member of the Board.  In the 
alternative, he should be offered a Board 
hearing via video conference, 
particularly as that may be more 
expedient per his communications.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




